Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings, filed on 5/4/2020, are accepted.
Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following in the claims:
	1.  (Currently Amended)  An internal pressure reduction device for installation in an explosion proof electric machine[[,]] having a frame and a connection box fixed to the frame, the internal pressure reduction device comprising: a base for installation in a casing region of the frame below the connection box, the base being configured to receive a plurality of volume filling pieces;  wherein the base comprises a bottom part and a part of wall that extends by at least a part of a periphery of the bottom part. 
 
2.  (Recently Presented) The internal pressure reduction device according to claim 1, wherein the base further comprises at least one engaging means for engaging each piece of the plurality of volume filling pieces. 
 
3.  (Currently Amended)  The internal pressure reduction device according to claim 2, wherein the bottom part the at least one engaging means; and wherein 
of the plurality of volume filling pieces corresponding engaging means configured for engagement with the at least one engaging means of the bottom part of the base. 
 
4.  (Currently Amended)  The internal pressure reduction device according to claim 1, wherein a material of the base 
 
5.  (Currently Amended)  The internal pressure reduction device according to claim 1, wherein a material of the base 
 
6.  (Currently Amended)  The internal pressure reduction device according to claim 1, wherein the volume filling pieces of the volume filling pieces comprises a polymer injected part. 
 
7.  (Currently Amended)  The internal pressure reduction device according to claim 1, wherein the volume filling pieces of the volume filling pieces comprises a metallic piece. 
 
8.  (Currently Amended)  The internal pressure reduction device according claim 2, wherein the engaging means of the bottom part of the base comprises at least one elongate projection and a corresponding engaging means of each of the plurality of volume filling pieces that receives, in an engaging configuration, the at least one oblong projection. 
 
9.  (Currently Amended)  The internal pressure reduction device according to claim 1, wherein each of the plurality of volume filling pieces that cooperates with one shoulder in the frame of the electrical machine 
 
10.  (Currently Amended)  The internal pressure reduction device according to claim 1, wherein the bottom part in the frame of the electrical machine track for 
 
11.  An explosion proof electric machine having a frame and one a connection box fixed to the frame, the internal pressure reduction device as defined in claim 1.

Examiner's Comment
In order to provide compact prosecution for the present application with an Allowability Notice, without changing the scope of the claims, the above Examiner's Amendment to the record is only for the purpose of resolving indefinite issues such as: lacking antecedent basis or insufficient antecedent basis or unclear antecedent basis, and indefinite issue of the term “which” (because the term “which” does not clearly provide antecedent basis of or reference to a recited subject matter.  
Should the changes be unacceptable to applicants, the applicants is advised to contact the Examiner prior to the payment of the Issue Fee.  The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.

Allowable Subject Matter
	Claims 1-11 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of an internal pressure reduction device, for installation in an explosion proof electric machine that has a frame and a connection box fixed to the frame, the internal pressure reduction device comprising: a base [10] installed in a casing region of the frame [1] below the connection box [2], the base being configured to receive a plurality of volume filling pieces [20]; wherein the base [10] comprises a bottom part [11] and a part of wall [12] that extends by at least a part of a periphery of the bottom part [11]. 

	The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the most relevant prior art ref is US 5144177 that discloses a canned motor having pressure resistant configuration with a branch stream conducted into the rotor chamber 8 arrives at the passage 13 of the hollow shaft 3 via the bearing and explosion protection clearances of the canned motor 1 and is likewise guided to the suction side of the centrifugal pump 2.  An insert 14 is screwed into the opening of the passage 13 and defines a gap 15.  The gap 15 is very narrow so that, on the one hand, it satisfies the explosion protection requirements and, on the other hand, generates such a great throttling effect that the flow through the rotor chamber 8 is limited to a minimum.  This allows a pressure, which approximates the pressure in the pressure chamber 6 of the centrifugal pump 2, to develop in the rotor chamber 8 (see figs. 1-3).
Thus, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see the above italic bolded font portion of the explanation for allowability) in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAN N NGUYEN/Primary Examiner, Art Unit 2834